556 So.2d 1282 (1990)
Nena Faye JARRELL, Individually, and as Representative of the Succession of Tilford Montgomery Hancock and as Tutrix of the Minor Child, Lance Montgomery Jarrell
v.
AMERICAN MEDICAL INTERNATIONAL, INC. d/b/a Highland Park Hospital, St. Tammany Parish Hospital; George Riser, M.D., William Guste, Attorney General for the State of La. Sherman A. Bernard, Commissioner of Ins. for the State of La. and Frans Labranche, Clerk of Louisiana State Supreme Court.
Nena Faye JARRELL, Individually, and as Representative of the Succession of Tilford Montgomery Hancock and as Tutrix of Minor Child, Lance Montgomery Jarrell
v.
AMERICAN MEDICAL INTERNATIONAL, INC. d/b/a Highland Park Hospital, St. Tammany Parish Hospital; George M. Riser, M.D., William Guste, Attorney General for the State of La. Sherman A. Bernard, Commissioner of Ins. for the State of La. and Frans Labranche, Clerk of Court for the Louisiana Supreme Court.
No. 89-C-2898.
Supreme Court of Louisiana.
January 26, 1990.
Denied.